PER CURIAM.
This is an appeal by one of the defendants from a final judgment for the plaintiffs. The judgment was entered pursuant to a jury verdict which exonerated the other defendants and held the appellant liable for plaintiffs’ injuries. Appellant has presented six points on appeal, each of which has been examined and found not to present reversible error except as to the point directed to the taxation of costs.
We think that it is unnecessary to examine each of appellant’s points which would require discussion of trial procedure, the rules of evidence, instructions to the jury, and the offer of post-trial motions. Appellant’s basic position is that the evidence before the trial court was insufficient to establish a theory of liability for plaintiffs’ injuries. We find from our review of the record that liability appears under the facts of this case under the law expressed in Leveridge v. Lapidus, Fla.App. 1958, 105 So.2d 207.
Appellant’s point directed to the assessment of the entire costs of the proceeding against it as the single defendant found liable is well-taken. See Van Devahder v. Knesnik, Fla.App.1973, 281 So.2d 57.
The judgment is affirmed except as to the assessment of costs in the trial court, and the cause is remanded with directions for the assessment of costs in accordance with the views expressed in Van Devander v. Knesnik, supra.
Affirmed in part, reversed in part and remanded.